                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


SCOTT CHAFFIN,

               Plaintiff,                                                   No. 3:19-cv-00155-SB
       v.
                                                                          OPINION AND ORDER
APPLE, INC.,

               Defendant.


MOSMAN,J.,

       On June 21, 2019, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F&R) [13], recommending that I grant Defendant's Motion to Dismiss [8].

Neither party filed objections to the F&R.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any paiiy may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de nova or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are


1 - OPINION AND ORDER
addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                        CONCLUSION

       Upon review, I agree with Judge Beckerman's recommendation and I ADOPT the F&R

[13] in full. Defendant's Motion to Dismiss [8] is GRANTED and this action is DISMISSED

with prejudice.

       IT IS SO ORDERED.

       DATED this _ _ day of July, 2019.


                                                           MICHAEL W.        SMAN
                                                           ChiefUnite~s_t~jes District Judge




2   OPINION AND ORDER
